                      No. 6:19-cr-00053

                  United States of America,
                          Plaintiff,
                             v.
                   Frankie Garcia Pineda
                         Defendant.

                Before B ARKER , District Judge

                           ORDER

        On October 16, 2019, defendant was charged by indict-
ment with illegal reentry following removal, in violation of 8
U.S.C. §§ 1326(a) and (b)(2). Doc. 11. Defendant consented to
have a magistrate judge take his guilty plea. Doc. 20. Magis-
trate Judge K. Nicole Mitchell conducted a change-of-plea
hearing and issued findings and a recommendation that the
court accept the guilty plea. At the hearing, the parties waived
their right to object to the findings and recommendation. The
court now accepts the magistrate judge’s findings and recom-
mendation and accepts defendant’s guilty plea.


                   So ordered by the court on November 21, 2019.



                                   J. C AMPBELL B ARKER
                                 United States District Judge
